Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-17 are pending, claims 1, 6, and 9 are amended and claims 16 and 17 are new. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senecal (U.S. 2016/0059058) in view of Flood (U.S. 2018/0250541) and Butz (U.S. 2008/0128145
With respect to claim 1, Senecal discloses a device (figure 1) comprising:
a storage vessel (22);
a control valve coupled to the storage vessel (20 coupled via 28);
a liquid fire extinguishing media (A) comprising a chemical (noted as A) in a first part of the storage vessel (the bottom part);
a first gas ( abstract, paragraph 0007 discloses the first pressurized gas can be carbon dioxide) charging the storage vessel to a partial pressure (paragraph 0005) less than an operating pressure of the fire extinguisher (abstract, as its noted dissolved in the system before the second propellent pressure is utilized. i.e. the operating pressure, paragraph 0005);
a second gas (gas from G noted in B, paragraph 0007 being nitrogen, the second pressurized gas), which comes into in a second part of the storage vessel (comes into part B via 44) charging the storage vessel (paragraph 0005) including the fire extinguishing media and the first gas to the operating pressure (paragraph 0005), wherein the first gas is at least one order of magnitude more soluble in the fire extinguishing media than the second gas (first gas being carbon dioxide second gas being nitrogen), wherein at the operating pressure at least a portion of the first gas is dissolved in the fire extinguishing media (abstract) and at least a portion of the second gas Is in direct contact with the fire extinguishing medias (as gas flows from G to B, and in contact with A); and
a discharge tube (24) extending between an input of the control valve (input end at 28) and a location submerged in the fire extinguishing media (figure 1), wherein the control valve is operative to control a discharge of the fire extinguishing media from the interior of the storage vessel via the discharge tube though an output of the control valve (see figure 1, controlling the flow from 22 to that of 32). Senecal fails to specifically disclose the device is a fire extinguisher or using water. 
Flood discloses, paragraph 0017, utilizing a system in a single fire extinguishing container versus having a separate container for storing the propellant gas (This propellant 12, 52 is usually some form of pressurized gas, such as nitrogen or CO.sub.2, and typically contained within the container 13 or stored in a vessel 57 separate from the container 53. Should the propellant 52 be stored in a vessel 57 separate from the container 53, the two must be connected in a way that allows the propellant to travel between the two 58. For example, in certain embodiments the propellant vessel and container are in fluid communication with one another by a propellant conduit 58). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the device of Senecal as a fire extinguisher instead of a two part set system as disclosed by Flood, allowing the system to be utilized as a fire extinguisher (and thus a movable portable system). 
Butz, paragraph 0008, discloses the use of fine water mists for fire suppression as water is effective for suppressing fires allowing for it to attack heat, radiation, and the fuel source (as well as being better for the environment then other chemicals, paragraph 0007). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize water as disclosed by Butz into the system of Senecal as modified to allow for an effective and environmentally friendly fire suppressant. Noting Flood takes into consideration other HFCs (noted used in Senecal) but discloses how water is better (see paragraphs 0008-0009). 
With respect to claim 2, Senecal as modified discloses the first gas is carbon dioxide (paragraph 0007).
With respect to claim 3, Senecal as modified discloses the second gas is nitrogen (paragraph 0007).
With respect to claim 4, Senecal each gas, but fails to specifically disclose each gas has a purity of at least 95%.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the purity of each gas at at least 95%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II-A). Applicant furthermore has not disclosed any criticality for the purity, and the examiner notes the prior art discloses just carbon dioxide and nitrogen understood then at 100% as it does not disclose other gases being used in combination.
With respect to claim 5, Senecal discloses the discharge tube, but fails to disclose including one or more holes along the length of the discharge tube. 
Butz, paragraph 0059, discloses Perforations of the tube 212 along substantially the entire length and periphery of the tube provide for uniform and undisturbed liquid flow from the bladder and into the tube.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the holes in a discharge tube as disclosed by Butz into that of Senecal as this allows more a more uniform and undisturbed liquid flow from the container into the tube. 
With respect to claim 6, Senecal as modified discloses a nozzle (34) coupled to the output of the control valve (30), but fails to disclose said nozzle having a plurality of exit channel pairs, each exit channel pair including first and second channels having respective central axes that cross proximate an exterior of the nozzle.
Butz discloses,  a plurality of exit channel pairs (figure 9, the channels each exit channel pair including first and second channels having respective axes that cross proximate an exterior of the nozzle (as each of the noted channels have a central axes that extend out of the nozzle and cross the nozzle proximate to an exterior of the nozzle, furthermore the axis are not claimed as central axis, but can also be understood as angled axis within the channels which then can themselves cross outside the nozzle; noting such nozzle allows for a smoother less turbulent flow path, paragraph 0071).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the nozzle structure of Butz into that of Senecal, allowing for a smoother and less turbulent flow path. 
With respect to claim 7, Senecal discloses a nozzle the nozzle, but fails to disclose it includes a Venturi section through which the fire extinguishing media flows from the control valve to the exit channel pairs. Butz discloses, (figure 5, paragraph 0066), the use of a venturi flow and that exit channel pairs (again see figure 9 as well above), allowing for pressure reduction as well as the formation of more bubbles).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the venturi section as well as exit channel pairs as disclosed by Butz into the device of Senecal to further increase bubbling in the fluid (The generation of fine water mist can be enhanced by the presence of a uniform distribution of small bubbles of gas in a continuous flow of water, Flood paragraph 0021), thus increasing bubbling enhances the water mist application. 
With respect to claim 8, Senecal as modified discloses at least 50% of the second gas resides in a space between an interior of the storage vessel and the fire extinguishing media in the storage vessel (as noted in the combination of claim 1, Flood discloses utilizing the propellant gas with that of the fire suppressant in a single container, and thus more then 50% of the gas then resized in the space of the storage container).
With respect to claim 9, Senecal as modified discloses 
a solubility of the first gas (carbon dioxide) in the fire extinguishing media (water) at one atmosphere (101.325kPa) is between 0.5 and 3.5 grams of the first gas/kilogram of the fire extinguishing media between 0°C and 60°C (being a property of CO2 in water); and
a solubility of the second gas (nitrogen) in the fire extinguishing media (water) at one atmosphere is between 0.01 and 0.03 grams of the second gas/kilogram of the fire extinguishing media between 0°C and 60°C (being a property of nitrogen in water). 
With respect to claim 10, Senecal as modified discloses a method comprising:
(a) providing the fire extinguisher of claim 1 (see rejection of claim 1), including the discharge tube submerged in the fire extinguishing media (figure 1); 
(b) following step (a), operating the control valve to cause the fire extinguishing media to discharge from the storage vessel (operating valve 39); and
Senecal fails to disclose the discharge tube has one or more holes along the length there of or step (c) during discharge of the fire extinguishing media from the storage vessel at least a portion of the second gas enters a flow of the fire extinguishing media in the discharge tube via the one or more holes in the discharge tube in response to said one or more holes becoming exposed to the second gas in the storage vessel with a falling level of the fire extinguishing media in the storage vessel, wherein the portion of the second gas entering the flow of the fire extinguishing media in the discharge tube forms bubbles of the second gas in the flow of the fire extinguishing media. 
Butz, paragraph 0059, discloses Perforations of the tube 212 along substantially the entire length and periphery of the tube provide for uniform and undisturbed liquid flow from the bladder and into the tube.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the holes in a discharge tube as disclosed by Butz into that of Senecal as this allows more a more uniform and undisturbed liquid flow from the container into the tube. By placing the holes along the length, this combination reads on step C, as the gas in the upper area as fluid is removed would thus enter said holes and the noted bubbles would thus form as it flows through the system (noting the use then of the venturi in Butz allowing for improved bubbling formation). 
With respect to claim 11, Senecal as modified by Butz discloses in response to the discharge of the fire extinguishing media whereupon the fire extinguishing media in the storage vessel experiences decreasing pressure (the system being used decreases pressure as the fluid exits the system), at least a portion of the first gas releases from the fire extinguishing media thereby forming bubbles of the first gas in the flow of the fire extinguishing media (see paragraph 0004, further paragraph 0054 and 0074 of Butz).
With respect to claim 12, Senecal as modified discloses in response to a decreasing pressure in the storage vessel during discharge of the fire extinguishing media, at least a portion of the first gas dissolved in the fire extinguishing media releases from the fire extinguishing media into a space inside the storage vessel (as understood in paragraph 0004, where the gas being the first gas, over time relative to the device and lower pressure will bubble out of the liquid, this can be understood as 1, there is gas within the mixture (bubbles) and two, over time the gas bubbles out of the mixture (thus inside the storage container it bubbles out); understood as bubbles exits in “A” of Senecal, and they are in the flow as its applied (further taught by Butz) and also bubbles out at lower pressure into the container itself).
With respect to claim 13, Senecal as modified discloses first gas released from the fire extinguishing media into the space in the storage vessel reinforces with the second gas in the space the pressure in the storage vessel during discharge of the fire extinguishing media from the storage vessel (as understood, as the device is applying the fluid from the nozzle, the pressure inside deceases and thus the local pressure inside the stored area deceased further causing the first gas to bubble out of the liquid). 
With respect to claim 14, Senecal as modified discloses following the flow of the fire extinguishing media passing through the discharge tube, causing the flow of the fire extinguishing media to exit a nozzle which separates the flow of fire extinguishing media exiting the nozzle into a first portion and a second portion (fluid (water) and gas via the bubbles).
With respect to claim 15, Senecal as modified discloses at the first and second portions of the fire extinguishing media exiting the nozzle collide forming a mist (as disclosed by Butz, the gas and water combination forming a mist).
With respect to claim 16, Senecal as modified discloses the first gas dissolved in the fire extinguishing media forms a suspension of bubbles in the fire extinguishing media as the fire extinguishing media flows from the storage vessel and a discharge nozzle of the fire extinguisher (as disclosed in Butz and Senecal, as the application of the fluid and gas results in bubbles in the fluid, noting Senecal paragraph 0005, the bubbles are within the fluid and as pressure drops the bubbles bubble out of the liquid).
With respect to claim 17, Senecal as modified discloses the first gas dissolved in the fire extinguishing media forms a suspension of bubbles in the fire extinguishing media in response to a pressure of the fire extinguishing media decreasing in response to the fire extinguishing media flowing from the storage vessel and a discharge nozzle of the fire extinguisher (as disclosed in Butz and Senecal, as the application of the fluid and gas results in bubbles in the fluid, noting Senecal paragraph 0005, the bubbles are within the fluid and as pressure drops the bubbles bubble out of the liquid)).
Response to Arguments/Amendments
	The Amendment filed (01/27/2022) has been entered. Currently claims 1-17 are pending, claims 1, 6, and 9 are amended and claims 16 and 17 are new. Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (11/03/2021). 	
Applicant’s arguments, see Applicants Arguments, filed 01/27/2022, with respect to the previous rejection and in view of the made amendments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Senecal as modified (see above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752